Exhibit 10.21

Supply contract
 
Party A (buyer): Yangling Dongke Madisen Pharmaceutical co.,Ltd
Party B (supplier): Xi’an Yinhai Industrial Fabrics co.,Ltd
Sign Place: Shaanxi Yangling
Sign Date: Sep 1, 2009
 
Based on the mutual trust and understanding, two parties reach the following
agreements:
 
1 Products Name, Specifications, Quantity, Total Amount, Delivery Date and
Remark
 
Products Name
Unit
Quantity
Unit price
Amount
Delivery Date and Remark
Nature color
cloth
 meter
 
3.45yuan/meter
 
Based on the order sheet
Bleached cloth
meter
 
3.3 yuan/meter
 
Elastic cloth
meter
 
5.3 yuan/meter
 
Total Amount (in words):
 

 
2 Quality and Technical Standard: QBYY006-2002 Standards of supplier and the
buyer’s insider control standards.
 
3 Place of Delivery: Xi’an.
 
4 Means of Transportation and Expenses and Place of Delivery: the buyer
deliveries the good but PartyB pay the expenses.
 
5 Objection Period: within 10days after receiving the goods.
 
6 Terms of Payment: bank remittance; within 7days after receiving the goods.
 
7 Other Provision: The buyer will deduct quality earnest money 10000RMB till the
termination of the contract. This contract will keep in force within one year,
and the price will flow with the market.
 
8 Remarks: Supplier issues 17% VAT invoice; the fax file has the same effect.
 
Party A: Yangling Dongke Madisen Pharmaceutical co.,Ltd
Address: 8 Xinqiao Road Yangling Demonstration Zone
Zip Code: 712100
 
Party B：Xi’an Yinhai Industrial Fabrics co.,Ltd
Address: Room 18 Unit 2 Building 13 Families District 623 on diangzi 2 Road
Xi'an Electronic City
 